DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 09/17/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Election/Restrictions
Claims 13-15 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected method, there being no allowable generic or linking claim. Election was made with traverse in the reply filed on 07/12/2021.
Applicant's indication of the product requirements set forth in the office action mailed on 05/12/2021 is acknowledged.  

Response to Arguments
	In response to applicant’s argument that there is not a serious search burden on the examiner justifying a restriction, the examiner respectfully disagrees.  As stated in the Election/Restriction required filed on 05/12/2021 the adhesive can be applied using different processes, and does not require that it is applied using Atomic Layer Deposition (ALD).  In addition, the limitation “atomic layer deposition” is a process and patentability of a product does not depend on its method of production.  

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


	Claims 16 and 17 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because the “use” of a device does not claim a process, machine, manufacture, or composition. (In re Moreton, 288 F.2d 708, 709, 129 USPQ 227, 228 (CCPA 1961)("one cannot claim a new use per se, because it is not among the categories of patentable inventions specified in 35 U.S.C. § 101 "). In Ex parte Dunki, 153 USPQ 678 (Bd. App. 1967), the Board held the following claim to be an improper definition of a process: "The use of a high carbon austenitic iron alloy having a proportion of free carbon as a vehicle brake part subject to stress by sliding friction." In Clinical Products Ltd. v. Brenner, 255 F. Supp. 131, 149 USPQ 475 (D.D.C. 1966), the district court held the following claim was definite, but that it was not a proper process claim under 35 U.S.C. 101: "The use of a sustained release therapeutic agent in the body of ephedrine absorbed upon polystyrene sulfonic acid."  See MPEP 2173.05(q))
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:



Claims 8, 16, and 17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding claim 8, the phrase "such as" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Claims 16 and 17 are indefinite because they attempt to claim a process without setting forth any steps involved in the process.   For example, a claim which read: "[a] process for using monoclonal antibodies of claim 4 to isolate and purify human fibroblast interferon" was held to be indefinite because it merely recites a use without any active, positive steps delimiting how this use is actually practiced. Ex parte Erlich, 3 USPQ2d 1011 (Bd. Pat. App. & Inter. 1986).  "Although a claim should be interpreted in light of the specification disclosure, it is generally considered improper to read limitations contained in the specification into the claims. See In re Prater, 415 F.2d 1393, 162 USPQ 541 (CCPA 1969) and In re Winkhaus, 527 F.2d 637, 188 USPQ 129 (CCPA 1975), which discuss the premise that one cannot rely on the specification to impart limitations to the claim that are not recited in the claim. See MPEP 2173.05(q)).

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




Claims 1-12 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by DeGraaf et al (US US 2018/0125684 A1).

	Regarding claim 1, DeGraaf discloses a structure (paragraph 0034), comprising a number of surfaces (Figures 3A-B, coiled surfaces)  joined together with an adhesive (paragraph 0036, lines 1-9; paragraph 0050, “Certain of the coils of the filament that are adjacent to each other along the length of the stent may also be tacked together to control extension of the stent”), wherein said structure is configured to reshape upon at least partial degradation of the adhesive (paragraph 0037 “controlled extension”).  
	Regarding claim 2, DeGraaf discloses wherein the adhesive is a biocompatible and/or biodegradable adhesive (paragraph 0036, lines 16-18 “polyvinylpyrrolidone (PVP)”).  
	Regarding claim 3, DeGraaf discloses wherein the adhesive is a biocompatible and/or biodegradable polymer (paragraph 0036, lines 16-18 “polyvinylpyrrolidone (PVP)”).    
	Regarding claim 4, DeGraaf discloses wherein the structure is configured as a medical device (paragraph 0010).  
	Regarding claim 5, DeGraaf discloses wherein the structure is configured as an implantable medical device (paragraph 0010).    
	Regarding claim 6, DeGraaf discloses wherein the structure is configured as a stent (paragraph 0010).   
	Regarding claim 7, DeGraaf discloses wherein the adhesive is established on said surfaces by at least one layer provided as an Atomic Layer Deposition (ALD) layer (The limitation “Atomic Layer Deposition (ALD) layer” renders this claim a product by process claim.  Even though product-by-process claims are limited and defined by the process, determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of production.  If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior art was made by a different process (See MPEP 2113). Paragraph 00047 discloses the adhesive is established on said surfaces by at least one layer).  
	Regarding claim 8, DeGraaf discloses wherein the structure is configured to bear mechanical load, such as spring load, which is released upon at least partial degradation of the adhesive (paragraph 0035, lines 5-7; paragraph 0037, lines 1-9, when the dissolvable adhesive dissolves the coils extend, which exhibit spring load).  
	Regarding claim 9, DeGraaf discloses wherein the structure is configured for a gradual release of spring load by modulating degradation rate of the adhesive (paragraph 0048, lines 1-11; paragraph 0049).  
	Regarding claim 10, DeGraaf discloses wherein the structure is configured as a receptacle for at least one chemical substance (paragraph 0065).  
	Regarding claim 11, DeGraaf discloses wherein the structure is configured to release said at least one chemical substance upon being reshaped due to at least partial degradation of the adhesive (paragraph 0036, lines 1-9; paragraph 0050, lines 9-11; paragraph 0065, chemical substances are present in the dissolvable adhesive (i.e coating), which the degradation of the adhesive releases the chemical substance and simultaneously the structure is reshaped due to the tacking of the coils being released).  
	Regarding claim 12, DeGraaf discloses wherein the structure is wherein the chemical substance comprises at least one pharmaceutically active agent (paragraph 0065).  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REBECCA LYNEE ZIMMERMAN whose telephone number is (313)446-4864.  The examiner can normally be reached on Mon. 8:30 AM-6:30 PM, Tues. - Fri. 8:30-4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerrah Edwards can be reached on 408-918-7557.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/REBECCA LYNEE ZIMMERMAN/Examiner, Art Unit 3774                                                                                                                                                                                                        
/BRIAN A DUKERT/Primary Examiner, Art Unit 3774